Citation Nr: 1424235	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to January 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This matter was previously remanded by the Board in July 2012 for further procedural development, specifically a new VA examination.

In April 2011, the Veteran withdrew his prior request for a Board hearing in writing.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's right knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

2.  The Veteran's left knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5260 (2013).

2.  The criteria for a rating in excess of 10 percent for the Veteran's patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in July 2012.  

The Board's remand instructed the RO to: (1) afford the Veteran an examination to determine the extent of his right and left knee disabilities, and (2) readjudicate the claim.

The Veteran was scheduled for and attended a July 2012 VA bilateral knee examination.  The RO readjudicated the claim in a December 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the October 2008 rating decision on appeal, a June 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right and left knee disabilities.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in November 2008 providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's right and left knees was most recently afforded in July 2012.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent July 2012 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his bilateral knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for the Right and Left Knees

      Increased Evaluation Claims in General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

 While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 
The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

      Applicable Diagnostic Codes

In this case, the Veteran is currently assigned a 10 percent rating for patellofemoral syndrome of the right and left knees, under Diagnostic Codes 5024-5260.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. 
§ 4.27 (2013). 

Diagnostic code 5024 is used to evaluate for tenosynovitis, and the regulations instruct that diseases under diagnostic codes 5013 through 5024 be rated on limitation of motion of the affected parts as arthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5024 (2013). 

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

      Factual Background

As previously noted, the Veteran was most recently afforded a VA examination for his knee disabilities in July 2012.  The Veteran reported increased pain with bending, stooping, stairs, and ambulation.  He stated that he had buckling of the knees about two to three times a month, more often in the right knee.  Right knee flexion was limited to 135 degrees with no objective evidence of painful motion.  Upon repetitive-use testing, right knee flexion was at 140 degrees or greater.  Left knee flexion was limited to 135 degrees with objective evidence of painful motion at 120 degrees.  Upon repetitive-use testing, left knee flexion was at 140 degrees or greater.  Right and left knee extension was not limited, and extension range of motion did not change upon repetitive-use testing.  The examiner noted functional loss and impairment after repetitive use in both knees, specifically disturbance of locomotion and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength for both knees was 5/5 for both flexion and extension.  No instability was noted and there was no evidence or history of recurrent patellar subluxation or dislocation.

The Veteran's previous July 2008 VA examination noted weakness, stiffness, giving way, lack of endurance, locking, and crepitation.  Knee pain was elicited by physical activity and was constant, aching, and sharp.  The examination revealed tenderness, guarding of movement, and crepitus; with no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation of either knee and no functional loss as the result of repetitive use testing due to either pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays were normal.  Flexion of each knee was limited to 125 degrees, and extension was not limited.

      Analysis

 Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected patellofemoral syndrome of the bilateral knees.

 The Board finds that a disability rating in excess of 10 percent is not warranted as the Veteran did not demonstrate flexion in either knee limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on the Veteran's most recent VA examination in July 2012, forward flexion of the right knee was to 135 degrees and forward flexion of the left knee was to 135 degrees.  Extension was normal.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motions.  On VA examination in July 2008, right knee flexion was to 125 degrees and left knee flexion was to 125 degrees. Extension was again normal. 
The claims folder contains no competent lay or medical evidence indicating that the Veteran's right and left knee disabilities are manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above. As such, an increased rating cannot be assigned for the right or left knee under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2013). 

Further, there is no evidence to support a higher disability rating for the right or left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012);  see also DeLuca, supra.  Significantly, while the July 2008 and July 2012 VA examiners noted the Veteran's complaints of pain, they indicated that the Veteran did not experience any additional limitation due to painful motion, fatigue, weakness or incoordination with repetition. 

A rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  Although the Veteran reported symptoms of giving way, both VA examiners made specific findings that the Veteran's stability tests were all within normal limits.  The Veteran's own determination about the stability of his knees is outweighed by the more probative findings of the VA examiners, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

The Board notes that the Veteran has stated pain varies in intensity, and he has reported his knees giving way, instability, pain, stiffness, incoordination, and weakness.  He also noted locking episodes and flare-ups of joint pain which limit exercise, sports, stair, and ladder climbing.  However, on examination, the Veteran's flexion was only limited to 135 degrees for both knees and there were no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during such flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right and left knee disabilities would still more closely approximate no more than a 10 percent rating.

Thus, a disability rating in excess of the 10 percent is not warranted for the right knee and left knee disabilities under any other diagnostic code.

	Rice Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. 

The 2013 VA examination report notes that the Veteran's knee disabilities impact his ability to work.  Specifically, he would not be able to do jobs requiring longs period of continuous ambulation or repetitive stair climbing, ladder climbing, or stopping.  However, the examiner did not opine that the Veteran would not be able to perform other types of work.  In particular, the examiner noted that sedentary work will cause stiffness after a couple of hours of sitting.  Moreover, the examination report notes that the Veteran was currently working in sedentary work as a receptionist at his wife's real estate business. 
 
In light of the foregoing, the Board concludes that the record does not suggest that the Veteran is unemployable as a result of his service-connected knee disabilities. Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised. 


ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


